UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7283


CHARLES R. TURNER,

                      Plaintiff – Appellant,

          v.

STEPHEN M. HERRICK, Director/Doctor/Acting Director; DOCTOR
DECOCCI; ABERNATHY, Head Nurse/RN,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00871-CMH-JFA)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Turner, Appellant Pro Se. Rachel Joan Baer, Allyson
Kurzmann Tysinger, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Rosalie Fessier, TIMBERLAKE, SMITH, THOMAS &
MOSES, PC, Staunton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles R. Turner appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed      the      record     and    find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Turner v. Herrick, No. 1:10-cv-00871-CMH-JFA (E.D. Va.

Aug.    3,    2011).       We    deny    Turner’s    motion     for   appointment   of

counsel.       We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented    in   the    materials

before       the   court   and    argument       would   not    aid   the   decisional

process.



                                                                              AFFIRMED




                                            2